Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Mark H. Fandrich, A.J.], entered July 15, 2014) to review various determinations of respondent.
It is hereby ordered that the determinations are unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul two determinations, following tier III disciplinary hearings, that he violated various inmate rules. Contrary to petitioner’s contention, the determinations are supported by substantial evidence (see Matter of Stewart v Fischer, 109 AD3d 1122, 1123 [2013], lv denied 22 NY3d 858 [2013]; see generally People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]). “Petitioner’s testimony denying his guilt of all violations merely presented issues of credibility that the Hearing Officer was entitled to resolve against him” (Matter of Britt v Evans, 100 AD3d 1408, 1409 [2012]). We have reviewed petitioner’s remaining contentions and conclude that they lack merit. Present — Scudder, P.J., Smith, Centra, Lindley and Valentino, JJ.